 
STOCK PLEDGE AGREEMENT
 
THIS STOCK PLEDGE AGREEMENT (the “Agreement”) is made as of May 3, 2011 by and
between WORKSTREAM INC. (“Pledgor”) and BRIDGE BANK, NATIONAL ASSOCIATION
(“Secured Party”).
 
RECITALS
 
Secured Party has made certain loans and may make future loans pursuant to that
certain Business Financing Agreement by and between WORKSTREAM USA, INC., PAULA
ALLEN HOLDINGS, INC., 6FIGUREJOBS.COM, INC. and INCENTIVES ADVISORS, LLC
(collectively, the “Borrower”) and Secured Party dated as of the dated hereof
(as amended from time to time, the “Loan Agreement”).  Pledgor has entered into
an Unconditional Guaranty dated as of the date hereof (as amended from time to
time, the “Guaranty”).  To secure performance of Pledgor under the Guaranty,
Pledgor has agreed to pledge to Secured Party all shares of capital stock,
limited partnership interests, limited liability company interests, and other
equity interests in Borrowers as listed on Schedule A and any corporation,
limited partnership, limited liability company, and/or any other entity that
Pledgor now owns or hereafter acquires (collectively, the “Pledged Shares”) and
the certificates representing the Pledged Shares, together with all
substitutions thereof, all interest, dividends and other property paid thereon,
and all other cash and noncash proceeds of the foregoing (collectively, the
“Pledged Collateral”).  Any capitalized terms used without definition herein
shall have the meanings assigned to them in the Loan Agreement, as appropriate.
 
NOW, THEREFORE, Pledgor and Secured Party agree as follows:
 
1.         Pledge of Securities.
 
(a)          Pledgor pledges to Secured Party and grants to Secured Party a
security interest in the Pledged Collateral as security for the prompt
performance of all of the obligations of Pledgor under the Guaranty (the
“Secured Indebtedness”).
 
(b)          The term “Pledged Collateral” shall also include any securities,
instruments or distributions of any kind issuable, issued or received by Pledgor
upon conversion of, in respect of, or in exchange for any other Pledged
Collateral, including, but not limited to, those arising from a stock dividend,
stock split, reclassification, reorganization, merger, consolidation, sale of
assets or other exchange of securities or any dividends or other distributions
of any kind upon or with respect to the Pledged Collateral.
 
(c)          Pledgor shall cause its books to reflect the pledge of the Pledged
Collateral.  Pledgor shall deliver to Secured Party the certificate or
certificates for the securities included in the Pledged Collateral, accompanied
by an instrument of assignment duly executed in blank by Pledgor.  Upon an Event
of Default, Secured Party may effect the transfer of any securities included in
the Pledged Collateral into the name of Secured Party and cause new certificates
representing such securities to be issued in the name of Secured Party.  Pledgor
will execute and deliver such documents, and take or cause to be taken such
actions, as Secured Party may reasonably request to perfect or continue the
perfection of Secured Party’s security interest in the Pledged Collateral.
 
2.         Representations and Warranties.  Pledgor represents and warrants to
Secured Party that:
 
(a)          Except as set forth on Schedule B, the Pledged Collateral is owned
by Pledgor, free and clear of any security interests, liens or encumbrances;
 
(b)          Except as set forth on Schedule B, Pledgor has full power and
authority to create a first lien on the Pledged Collateral in favor of Secured
Party;
 
(c)          Except as set forth on Schedule B, No disability or contractual
obligation exists that would prohibit Pledgor from pledging the Pledged
Collateral pursuant to this Pledge Agreement;
 
(d)          Except as set forth on Schedule B, no consent of any Person,
including the issuer of any Pledged Shares, is necessary to permit Pledgor to
pledge the Pledged Collateral pursuant to this Agreement;
 
 
1.

--------------------------------------------------------------------------------

 
 
(e)          There are no subscriptions, warrants or other options exercisable
with respect to the Pledged Collateral;
 
(f)           The Pledged Shares have been duly authorized and validly issued,
and are fully paid and non-assessable;
 
(g)          The Pledged Collateral is not the subject of any pending or overtly
threatened suit, action, arbitration, administrative or other proceeding, and
Pledgor does not know of any reasonable grounds for the institution of any such
proceedings; and
 
(h)          Schedule A to this Agreement is a true and complete list of the
shares of capital stock that Pledgor owns as of the date hereof.
 
All the above representations and warranties shall survive the making of this
Agreement.
 
3.         Voting Prior to Demand.  Unless an Event of Default shall have
occurred and be continuing, Pledgor shall be entitled to exercise any voting
rights with respect to the Pledged Collateral and to give consents, waivers and
ratifications in respect thereof, provided that no vote shall be cast or
consent, waiver or ratification given or action taken which would be
inconsistent with any of the terms of this Agreement, the Loan Agreement or the
Loan Documents, or which would constitute or create any violation of any such
terms.  All such rights of Pledgor to vote and give consents, waiver and
ratifications shall cease in case such an Event of Default hereunder shall occur
and be continuing, in which event Secured Party shall be entitled to vote or
give consents, waivers and ratifications and otherwise exercise the rights of a
shareholder in respect of the Pledged Collateral.  If Secured Party duly
exercises its right to vote any of the Pledged Shares as provided herein,
Pledgor grants Secured Party an irrevocable proxy to vote and give consents,
waivers and ratifications, which proxy shall be effective upon the occurrence
and continuance of an Event of Default.
 
4.         Disposition of Pledged Collateral.  Until all of the Obligations have
been satisfied in full and Secured Party has no obligation to make Credit
Extensions and the Loan Agreement is terminated, Pledgor shall not grant a
security interest in, or permit any lien or other encumbrance (other than those
in favor of Secured Party) to be placed upon, any of the Pledged
Collateral.  Until all of the Obligations have been satisfied in full and
Secured Party has no obligation to make Credit Extensions and the Loan Agreement
is terminated, Pledgor shall not sell or otherwise dispose of any Pledged
Collateral for less than fair market value.  Immediately upon receipt of
proceeds from the sale or other disposition of any Pledged Collateral, Pledgor
shall pay such proceeds to Bank for application against the Obligations under
the Loan Agreement.
 
5.         Events of Default.  The occurrence of an Event of Default under and
as defined in the Loan Agreement shall constitute an event of default (“Event of
Default”) hereunder.
 
6.         Secured Party’s Remedies Upon Default.
 
(a)          Upon the occurrence and during the continuance of an Event of
Default, Secured Party shall have the right to exercise all such rights as a
secured party under the Uniform Commercial Code of the State of California, as
in effect from time to time, as it, in its sole judgment, shall deem necessary
or appropriate, including the right to sell all or any part of the Pledged
Collateral at one or more public or private sales upon ten (10) days’ written
notice to Pledgor, and any such sale or sales may be made for cash, upon credit,
or for future delivery, and in connection therewith, Secured Party may grant
options, provided that any such terms or options shall, in the best judgment of
Secured Party, be extended only in order to obtain the best possible price.
 
(b)          Pledgor recognizes that Secured Party may be unable to effect a
public sale of all or a part of the Pledged Collateral by reason of certain
prohibitions contained in the Securities Act of 1933, as amended (“Act”), so
that Secured Party may be compelled to resort to one or more private sales to a
restricted group of purchasers who will be obliged to agree, among other things,
to acquire the Pledged Collateral for their own account, for investment and
without a view to the distribution or resale thereof.  Pledgor understands that
private sales so made may be at prices and on other terms less favorable to the
seller than if the Pledged Collateral were sold at public sales, and
 
 
2.

--------------------------------------------------------------------------------

 
 
agrees that Secured Party has no obligation to delay the sale of any of the
Pledged Collateral for the period of time necessary (even if Secured Party would
agree), to register such securities for sale under the Act.  Pledgor agrees that
private sales made under the foregoing circumstances shall be deemed to have
been made in a commercially reasonable manner.
 
(c)          After the sale of any of the Pledged Collateral, Secured Party may
deduct all reasonable legal and other expenses and attorney’s fees for
preserving, collecting, selling and delivering the Pledged Collateral and for
enforcing its rights with respect to the Secured Indebtedness, and shall apply
the residue of the proceeds to the Secured Indebtedness in such manner as
Secured Party in its reasonable discretion shall determine, and shall pay the
balance, if any to Pledgor.
 
7.         Amendment of Loan Documents.  Pledgor authorizes Secured Party,
without notice or demand and without affecting its liability hereunder, from
time to time to (a) take and hold security for the payment of the Guaranty, and
exchange, enforce, waive and release any such security; and (b) apply such
security and direct the order or manner of sale thereof as Secured Party in its
sole discretion may determine.
 
8.           Indemnification.  Pledgor agrees to defend, indemnify and hold
harmless Secured Party and its officers, employees, and agents against:  (a) all
obligations, demands, claims, and liabilities claimed or asserted by any other
party in connection with the transactions contemplated by this Agreement, and
(b) all losses or expenses in any way suffered, incurred, or paid by Secured
Party as a result of or in any way arising out of, following, or consequential
to transactions between Secured Party and Pledgor, under this Agreement
(including without limitation reasonable attorneys’ fees and expenses), except
in each case for obligations, demands, claims, liabilities, losses and Secured
Party expenses caused by Secured Party’s gross negligence or willful misconduct.
 
9.         Notices.  Unless otherwise provided in this Agreement, all notices or
demands by any party relating to this Agreement or any other agreement entered
into in connection herewith shall be in writing and (except for financial
statements and other informational documents which may be sent by first-class
mail, postage prepaid) shall be personally delivered or sent by certified mail,
postage prepaid, return receipt requested, or by prepaid recognized overnight
delivery service or telefacsimile to Pledgor or to Secured Party, as the case
may be, at its addresses set forth below.  Such notice shall be deemed effective
three (3) days after deposit if sent by first class mail, one (1) day after
deposit if sent by overnight delivery service, upon actual receipt if personally
delivered or sent by certified mail, or upon confirmed transmission if sent via
telefacsimile.
 
If to Pledgor                              WORKSTREAM INC.
 
If to Secured Party                    Bridge Bank, N.A.
11951 Freedom Drive, 13th Floor
Reston, VA 20190
Attn:  Blake Reid
FAX:  (703) 481-1704


The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
 
10.       This Agreement shall be governed by the laws of the State of
California, without regard to conflicts of laws principles.  PLEDGOR WAIVES ANY
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  Pledgor submits to the jurisdiction of the state and federal
courts located in Santa Clara County, California for purposes of this Agreement.
If the jury waiver set forth in this Section is not enforceable, then any
dispute, controversy or claim arising out of or relating to this Agreement or
any of the transactions contemplated herein shall be settled by judicial
reference under Code of Civil Procedure Section 638 et seq., before a referee
sitting without a jury, such referee to be mutually acceptable or, if none, then
selected by the Presiding Judge of the California Superior Court for Santa Clara
County.
 
 
3.

--------------------------------------------------------------------------------

 
 
11.       Miscellaneous.
 
(a)          This Agreement may not be amended or modified except by a written
instrument signed by Secured Party and Pledgor.
 
(b)          This Agreement and the agreements and instruments executed in
connection therewith constitute the entire agreement between Secured Party and
Pledgor with respect to the subject matter hereof and supersede all prior
agreements, understandings, offers and negotiations, oral or written.
 
(c)          This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall together constitute
one and the same document.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
4.

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.
 
PLEDGOR:
 
WORKSTREAM INC.
 
By:                                                                          
 
Title:                                                                        
 
BRIDGE BANK, N.A.
 
By:                                                                          
 
Title:                                                                        


 
 
5.

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
PLEDGED SHARES
 
ISSUER
NUMBER OF SHARES
CLASS
CERTIFICATE NO. (S)
PLEDGOR’S PERCENTAGE OWNERSHIP
WORKSTREAM USA, INC.
 100
Common
 
100%
PAULA ALLEN HOLDINGS, INC.
 1,050
Class A Common
 
100%
THE OMNI PARTNERS, INC.
 25,000
Common
 
100%
6FIGUREJOBS.COM, INC.
 100
Common
 
100%
WORKSTREAM MERGER SUB INC.
 100
Common
 
100%
INCENTIVES ADVISORS, LLC
N/A
N/A
N/A
 



 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED, WORKSTREAM INC., hereby sells, assigns and transfers unto
_____________  (________________) shares of the _____________ stock of
WORKSTREAM USA, INC., a Delaware corporation (the “Company”), standing in the
undersigned’s name on the books of the Company represented by Certificate No.
_________ herewith, and does hereby irrevocably constitute and appoint
______________________ its attorney to transfer the said stock on the books of
the Company with full power of substitution in the premises.
 
 

 
WORKSTREAM INC.
Dated:_____________, ____
By:                                                                    
 
Name:                                                               
 
Title:                                                                  

 
 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED, WORKSTREAM INC., hereby sells, assigns and transfers unto
_____________  (________________) shares of the _____________ stock of PAULA
ALLEN HOLDINGS, INC., a Florida corporation (the “Company”), standing in the
undersigned’s name on the books of the Company represented by Certificate No.
_________ herewith, and does hereby irrevocably constitute and appoint
______________________ its attorney to transfer the said stock on the books of
the Company with full power of substitution in the premises.
 
 

 
WORKSTREAM INC.
Dated:_____________, ____
By:                                                                    
 
Name:                                                               
 
Title:                                                                  

 
 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED, WORKSTREAM INC., hereby sells, assigns and transfers unto
_____________  (________________) shares of the _____________ stock of THE OMNI
PARTNERS, INC., a Florida corporation (the “Company”), standing in the
undersigned’s name on the books of the Company represented by Certificate No.
_________ herewith, and does hereby irrevocably constitute and appoint
______________________ its attorney to transfer the said stock on the books of
the Company with full power of substitution in the premises.
 
 

 
WORKSTREAM INC.
Dated:_____________, ____
By:                                                                    
 
Name:                                                               
 
Title:                                                                  

 
 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED, WORKSTREAM INC., hereby sells, assigns and transfers unto
_____________  (________________) shares of the _____________ stock of
WORKSTREAM MERGER SUB INC., a Delaware corporation (the “Company”), standing in
the undersigned’s name on the books of the Company represented by Certificate
No. _________ herewith, and does hereby irrevocably constitute and appoint
______________________ its attorney to transfer the said stock on the books of
the Company with full power of substitution in the premises.
 
 

 
WORKSTREAM INC.
Dated:_____________, ____
By:                                                                    
 
Name:                                                               
 
Title:                                                                  

 
 
 

--------------------------------------------------------------------------------

 
 
ASSIGNMENT SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED, WORKSTREAM INC., hereby sells, assigns and transfers unto
_____________  (________________) shares of the _____________ stock of
6FIGUREJOBS.COM, INC., a Delaware corporation (the “Company”), standing in the
undersigned’s name on the books of the Company represented by Certificate No.
_________ herewith, and does hereby irrevocably constitute and appoint
______________________ its attorney to transfer the said stock on the books of
the Company with full power of substitution in the premises.
 
 

 
WORKSTREAM INC.
Dated:_____________, ____
By:                                                                    
 
Name:                                                               
 
Title:                                                                  

 
 
 